Sabatino Agreement


 
 
 
 
Exhibit 10.5
[Aetna Logo]
 
 
Mark Bertolini
 
 
 
 
Chairman and Chief
 
 
 
 
Executive Officer
 
 
 
 
Aetna
 
 
 
 
151 Farmington Avenue
 
 
 
 
Hartford, CT 06156
 
 
 
 
860-273-1188
 







March 31, 2016






Thomas Sabatino
112 Central Avenue
Naples, FL 34102


Dear Tom:


We are pleased to offer you the position of Executive Vice President and General
Counsel, Law & Regulatory Affairs, reporting to Mark Bertolini, Chairman and
Chief Executive Officer. We look forward to having you start work on or before,
April 25, 2016. Your principal work location is Hartford, CT. Please note that
the amount of time you spend in multiple states due to business travel may
impact your state tax liability.


Your annualized pay rate will be $750,000, payable in accordance with the
company's regular payroll practices (currently bi-weekly).  Your pay rate will
be reviewed periodically for a possible increase and the company may from time
to time review and adjust your pay to reflect appropriate compensation for each
position.


You will be eligible for consideration for an award under the company’s annual
incentive program beginning with the 2016 performance year (payable in 2017) as
long as the plan is in effect. Each year thereafter, while you are employed by
the company, you will be eligible for consideration for additional awards under
the annual incentive program while the plan remains in effect. Your full-year
annual target bonus opportunity will be 100% of your base salary or such other
percentage target that is in line with your position under applicable Company
plans or policies. For the 2016 performance year, this bonus will not be
pro-rated. You will continue to be eligible for the incentives described in the
paragraph as long as a successor (or similar) program to the company’s annual
incentive plan is in effect as well.




1

--------------------------------------------------------------------------------

Sabatino Agreement


A one-time payment of $600,000 (less applicable withholding and taxes) will be
made to you after you begin work at Aetna in recognition of your career move.
This payment will be reflected in either your first or the following paycheck
(depending on the payroll cycle and your start date). If you voluntarily
terminate your employment or are terminated for Cause (as defined below) within
12 months after your start date, you will be responsible for repaying the full
amount of your sign-on bonus. If you voluntarily terminate your employment or
are terminated for Cause after 12 months, but before 18 months of your start
date, you will be responsible for repaying 50% of your sign-on bonus. You
expressly agree that the Company may deduct such amounts under this paragraph
from any compensation due to you on or after your termination date.


The Board of Directors' Committee on Compensation and Talent Management has
approved that you be granted Aetna stock appreciation rights (SARs) which we
consider as having a total target grant value of $2,450,000. The number of SARs
that you will receive will be based on a valuation factor and the closing price
of Aetna common stock on the effective date of the grant, in accordance with
Company grant practices. SARs will vest in three equal annual installments from
the date of the grant. The SARs will be granted effective May 10, 2016. The SAR
grant will be subject to you agreeing to the terms of the award agreement and
the plan.


The Board of Directors' Committee on Compensation and Talent Management has also
approved that you be granted performance stock units (PSUs) which we consider as
having a total target value of $1,050,000.  The number of PSUs that you will
receive will be based on the closing price of Aetna common stock on the
effective date of the grant, in accordance with Company grant practices.  Units
will be earned based on performance relative to the financial goals set at the
time of grant.   The number of units eligible to vest will be determined
following year-end 2018 and will fully vest 36 months from grant date, based on
Aetna performance relative to the established financial targets, up to a maximum
of 200% of units granted.  The PSUs will be granted effective May 10, 2016. The
PSU grant will be subject to you agreeing to the terms of the award agreement
and the plan. For subsequent years, these awards shall be made at the same time
that annual equity grants are made to similarly situated executives.


Additionally, the Board of Directors' Committee on Compensation and Talent
Management has approved that you be granted sign-on restricted stock units
(RSUs) which we consider as having a total target grant value of $2,500,000. The
number of RSUs that you will receive will be based on the closing price of Aetna
common stock on the effective
date of the grant, in accordance with Company grant practices.  These RSUs will
vest on the two year anniversary of the award date.  RSUs will be granted
effective May 10, 2016. The RSU grant will be subject to you agreeing to the
terms of the award agreement and the plan.


Further, the Board of Directors' Committee on Compensation and Talent Management
has approved that you be granted sign-on Aetna stock appreciation rights (SARs)
which we consider as having a total target grant value of $1,500,000. The number
of SARs that you will receive will be based on a valuation factor and the
closing price of Aetna common stock on the effective


2

--------------------------------------------------------------------------------

Sabatino Agreement


date of the grant, in accordance with Company grant practices. SARs will vest in
three equal annual installments from the date of the grant. The SARs will be
granted effective May 10, 2016. The SAR grant will be subject to you agreeing to
the terms of the award agreement and the plan.


The Board of Directors' Committee on Compensation and Talent Management has also
approved that you be granted sign-on performance stock units (PSUs) which we
consider as having a total target value of $1,000,000.  The number of PSUs that
you will receive will be based on the closing price of Aetna common stock on the
effective date of the grant, in accordance with Company grant practices.  Units
will be earned based on performance relative to the financial goals set at the
time of grant.   The number of units eligible to vest will be determined
following year-end 2018 and will fully vest 36 months from grant date, based on
Aetna performance relative to the established financial targets, up to a maximum
of 200% of units granted.  The PSUs will be granted effective May 10, 2016. The
PSU grant will be subject to you agreeing to the terms of the award agreement
and the plan.


Assuming no changes to program eligibility, you will be eligible for
consideration under our equity-based compensation program during next year’s
regular annual grant cycle.   Program eligibility, guideline award values and
participation rates may change from year to year.  Eligibility does not
guarantee an award will be made and equity awards are differentiated based on
individual performance. Please note that a non-compete is included in your
equity grant agreements.


As an employee in an executive Career Level, you are expected to achieve a
certain level of ownership in Company stock to better align the interests of
senior executives with Company shareholders.  Specifically, we expect you to own
shares of stock in the Company with a dollar value greater than or equal to 300%
of your base salary.  If, at the time of vesting or exercise an executive has
not achieved his or her stock ownership requirement, up to a 50% sales
restriction will be applied to after-tax shares.  In addition to retaining
shares from vesting or exercise of equity grants, there are a variety of Company
programs currently available to you to build your stock ownership position. 
Additional program details will be made available to you with your award.


You will receive payment for fifty two weeks (52) weeks of salary in lieu of
amounts payable under any Company severance and salary continuation benefits
plan, upon delivery of a release of any employment-related claims and covenants
in form and substance  satisfactory to the Company, if either of the following,
in Company’s reasonable discretion, occurs: (i) Company terminates your
employment for reasons other than Cause; or (ii) you resign your employment
because you have suffered a material diminution in duties as a result of the
acquisition of Humana Inc. by Company. Cause shall be defined as (1) Employee’s
willful and material violation of any Company’s policies; (2) the Employee’s
material and willful failure or refusal to perform any of his duties or
responsibilities to the Company or any of its affiliates, in each case if and
only if such failure or refusal is capable of cure and the Employee’s failure or
refusal is not cured within ten (10) days following his receipt of written
notice from the Employer specifying


3

--------------------------------------------------------------------------------

Sabatino Agreement


such failure or refusal;  (3) the Employee’s failure to follow a lawful
instruction of the Employer if and only if such failure is capable of cure and
the Employee’s failure is not cured within ten (10) days following his receipt
of written notice from the Employer specifying such failure; or (4) Employee’s
commission of an act constituting a fraud, embezzlement or other act
constituting a felony.


The intent of this agreement is to comply with Internal Revenue Code Section
409A.  Any payments of “deferred compensation” hereunder (as defined in Section
409A) that are payable or commence to be payable under this Agreement solely by
reason of your termination of employment, shall be payable or commence to be
payable as soon as, and no later than, the date you experience a “separation
from service” as defined in Section 409A, subject to the six-month delay
required under Section 409A if you are “Specified Person” (as applicable).   In
addition, nothing in the Agreement shall require the Company to, and the Company
shall not, accelerate the payment of any amounts that constitute “deferred
compensation” except to the extent permitted under Code Section 409A.  The right
to installment payments described above shall be treated as a right to a series
of separate payment under Section 409A.   Any required release of
employment-related claims shall be signed not later than 45 days following your
termination of employment and the payment of any “deferred compensation” shall
not begin before the end of such 45 day period. Further, any reimbursements or
in-kind benefits provided under this agreement shall be administered in
accordance with 409A.


The Company will provide you with six (6) months temporary living in Hartford.
Aetna will provide relocation assistance for your move from Naples, FL to the
CT/NY area. The Company will also offer to purchase your Lake Forest home in
accordance with our Key Executive policy, Guaranteed Buyout Addendum. It will
also include home sale assistance and moving of household goods and personal
property for both your Illinois and Florida homes, in accordance with the Key
Executive policy. You will be contacted directly by a Relocation Counselor from
CARTUS to initiate these services. If you voluntarily terminate your employment
or are terminated for Cause within 12 months of your start date, you will be
responsible for repaying the full amount of your relocation expenses paid by
Aetna. If you voluntarily terminate your employment or are terminated for Cause
after 12 months, but before 18 months of your start date, you will be
responsible for repaying 50% of your relocation expenses paid by Aetna.  You
expressly agree that the Company may deduct such amounts under this paragraph
from any compensation due to you on or after your termination date. Current
federal and state tax law may affect the taxability of any payments made by
Aetna to you for travel between your principal work location and your home as
well as potential business travel to multiple locations. If you do not exercise
your full relocation benefits within 18 months of your offer you will become
responsible for all commuting costs between your principal work location and
your home.


For the purpose of Paid Time Off (PTO) accrual only, you will earn twenty-eight
(28) PTO days as if you had ten (10) years of service. In your first partial
calendar year of employment, your PTO accrual will be pro-rated, based on your
hire date. PTO includes time out of the office for vacation, personal time,
family illness, and incidental sick days.




4

--------------------------------------------------------------------------------

Sabatino Agreement


You will be eligible to participate in our contributory health and welfare
benefit plans in accordance with the terms of any applicable and available plans
as applicable to other similarly situated executives of the Company. This
presently consists of medical, dental, life, disability, flexible spending
accounts and accident benefits. Once you begin work, you can enroll for coverage
through our Intranet site. You can access information on our various benefit
programs, services and associated costs at www.Aetna.com/working.


This offer is based on the information you provided in the Aetna Employment
Application and is contingent upon successful completion of a background check,
and passing a urinalysis drug test as part of the standard pre-employment
process. Your test must be scheduled and taken no later than two business days
from the date you officially accepted Aetna’s offer of employment. Aetna’s
Candidate Information sheet, enclosed, provides instructions you must follow to
schedule and take your drug test within the timeframe noted above.
 
If you have a disability and will need an accommodation to perform the essential
functions of your job, please call Aetna's HR Contact Center at 1-800-238-6247. 
They will collect your contact information and refer your request to
Aetna's Workplace Accommodations Unit.  This unit will then contact and work
with you to identify and implement a reasonable accommodation.


Federal law requires us to use the I-9 form to verify the legal authorization of
all new employees to work. You must bring appropriate documentation to verify
both your identity and employment eligibility on your first day. Please review
the enclosed materials that provide information about the List of Acceptable
Documents you must bring to work on your first day in order to complete the I-9
form. If an item from List “B” is presented the document must include a
photograph.


In addition, Aetna participates in the federal E-Verify Program. Under the
E-Verify Program, documents used to determine employment authorization are
subject to verification by the Social Security Administration and Department of
Homeland Security through their databases. There must be an exact match between
the employee name you provided us and the name associated with your social
security number and listed with the Social Security Administration. If the names
do not match, we may not be able to hire you or your employment could be
terminated later. Therefore, please follow up with the Social Security
Administration to resolve any discrepancies. Employees hired/rehired in all
states must meet the requirements of the E-Verify Program. In the event that we
are unable to get a confirmation from the Department of Homeland Security and/or
cannot determine the validity of the documents presented, we may terminate your
employment.


This offer is made based on your representation that your accepting this
position and performing your job responsibilities will not violate any
restrictive covenants in favor of any present and/or former employers. We expect
that you will comply with all of your restrictive covenants and other
obligations, including any obligation not to disclose confidential or


5

--------------------------------------------------------------------------------

Sabatino Agreement


proprietary information, and that you will not breach any such covenants or
obligations during the course of your employment with the company.


Aetna expects you to treat confidential and proprietary information-both that
belonging to Aetna and that belonging to other companies-appropriately. This
includes not disclosing or using any confidential or proprietary information or
trade secrets from prior employers. If you are not sure if this applies to you,
you should seek legal advice. To protect the company’s proprietary information,
as a condition of your employment, you will be required to sign and return the
attached Non-Solicitation, Confidentiality and Assignment Agreement.


This offer and your acceptance of that offer also are contingent upon your
agreement to use the Company’s mandatory/binding arbitration program rather than
the courts to resolve employment-related legal disputes. In arbitration, an
arbitrator instead of a judge or jury resolves the dispute, and the decision of
the arbitrator is final and binding. The enclosed materials should answer any
questions you have about Aetna’s Employment Dispute Arbitration Program. With
respect to claims subject to the arbitration requirement, arbitration replaces
your right and the company’s right to sue or participate in a lawsuit. You are
advised to, and may take the opportunity to, obtain legal advice before final
acceptance of the terms of this offer. You will be required to complete an
electronic version of the enclosed Employment Dispute Arbitration
Acknowledgement Form on your start date.


Please be reminded that this letter is not an employment contract. Aetna is an
“at will” employer and makes no representation to you of continued employment.
While the company hopes that its employment relationship with its employees will
be mutually enjoyable and lasting, employees may terminate their employment at
any time, with or without cause, or notice and the company may do the same.
Please note, this letter contains all of the terms of the company's offer to
you. You may not rely on any verbal or other inducement which is not in this
letter. You will also be expected to comply by Aetna’s policies and procedures.


Your New Employee Orientation will be delivered on your start date. Look out for
the “Welcome to Aetna” email that will start you off on your orientation
experience. The email will provide a link to our orientation web site. On the
site you will be provided with information needed to help you sign up for
benefits, perform payroll administration functions, obtain your employee I.D.
badge and parking information etc.


At Aetna, we work every day to ensure the power of health is in your hands. Our
employees are vital to enabling us to become the global leader in empowering
people to live healthier lives. Together we can all make a difference.




6

--------------------------------------------------------------------------------

Sabatino Agreement


Once again, I am delighted to extend this offer to you and look forward to your
acceptance. Please acknowledge your acceptance of this offer by signing the
enclosed copy of this letter, the enclosed copy of the
non-solicitation/confidentiality/assignment agreement, and returning within
seven (7) days after receipt. If you have any questions, please do not hesitate
to call me.


Sincerely,


Aetna Life Insurance Company


 
 
 
 
 
By:
/s/ Mark Bertolini
 
 
 
 
Mark Bertolini
 
 
 
 
 
 
 
 
Accepted:
/s/ Thomas J. Sabatino, Jr.
 
Date:
March 31, 2016
 
 
 
 
 
 
 
 
 
 
Enclosures
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



7

--------------------------------------------------------------------------------

Sabatino Agreement


[Aetna Logo]


Description of Aetna's Employment Dispute Arbitration Program


Following are the provisions of Aetna's Employment Dispute Arbitration Program:


1.
Except as otherwise specified, all employment-related legal disputes between
employees and the Company will be submitted to and resolved by binding
arbitration, and neither the employee nor the company will

file or participate as an individual party or member of a class in a lawsuit in
any court against the other with respect to such matters. This shall apply to
claims brought on or after the date the employee becomes
subject to this Program, even if the facts and circumstances relating to the
claim occurred prior to that date and regardless of whether the employee or the
Company previously filed a complaint/charge with a government agency concerning
this claim.
2.
For purposes of this Program, the "Company" includes Aetna Inc., its
subsidiaries and related companies, their predecessors, successors and assigns,
and those acting as representatives or agents of those entities. "Employee"
includes current and former employees of the Company.

3.
This Program does not apply to workers' compensation claims, unemployment
compensation claims, and claims under the Employee Retirement Income Security
Act of 1974 ("ERISA") for employee benefits. A dispute as to whether this
Program applies must be submitted to the binding arbitration process set forth
in this Program.

4.
The employee and/or the Company may seek emergency or temporary injunctive
relief from a court in accordance with applicable law. However, after the court
has issued a ruling concerning the emergency or temporary injunctive relief, the
employee and the Company shall be required to submit the dispute to binding
arbitration pursuant to this Program.

5.
Unless otherwise agreed, the arbitration will be administered by the American
Arbitration Association (the "AAA") and will be conducted pursuant to the AAA's
Employment Arbitration Rules and Mediation Procedures (the "Rules"), as modified
in this Program, in effect at the time the request for arbitration is filed. For
more information, visit the AAA website.

6.
If the Company initiates a request for arbitration, the Company will pay all of
the administrative fees and costs charged by the AAA, including the arbitrator's
compensation and charges for hearing room rentals, etc. If the employee
initiates a request for arbitration or submits a counterclaim to the Company's
request for arbitration, the employee shall be required to contribute One
Hundred Dollars ($100.00) to those administrative fees and costs, payable to the
AAA at the time the employee's request for arbitration or counterclaim is
submitted. The Company may increase the contribution amount to no more than the
maximum permitted under the AAA rules then in effect. In all cases, the employee
and the Company shall

be responsible for payment of any fees assessed by the arbitrator as a result of
that party's delay, request for postponement, failure to comply with the
arbitrator's rulings and for other similar reasons.
7.
The employee and the Company may choose to be represented by legal counsel in
the arbitration process and shall be responsible for their own legal fees,
expenses and costs. However, the arbitrator shall have the

same authority as a court to order the employee or the Company to pay some or
all of the other's legal fees, expenses, and costs, in accordance with
applicable law.


8

--------------------------------------------------------------------------------

Sabatino Agreement




8.
Unless otherwise agreed, there shall be a single arbitrator, selected by the
employee and the Company froma list of qualified neutrals furnished by the AAA.
If the employee and the Company cannot agree on an arbitrator, one will be
selected by the AAA.

9.
Unless otherwise agreed, the arbitration hearing will take place in the city
where the employee works or last worked for the Company. If the employee and the
Company disagree as to the proper locale, the AAA will decide.

10.
The employee and the Company shall be entitled to conduct limited pre-hearing
discovery. Each may take the deposition of one person and anyone designated by
the other as an expert witness. The party taking the deposition shall be
responsible for all associated costs, such as the cost of a court reporter and
the cost of an original transcript. Each party also has the right to submit one
set of ten written questions (including subparts) to the other party, which must
be answered under oath, and to request and obtain all documents on which the
other party relies in support of its answers to the written questions.
Additional discovery may be permitted by the arbitrator upon a showing that it
is necessary for that party to have a fair opportunity to present a claim or
defense.

11.
The arbitrator shall apply the same substantive law that would apply if the
matter were heard by a court and shall have the authority to order the same
remedies (but no others) as would be available in a court proceeding. The time
limits for requesting arbitration or submitting a counterclaim and the
administrative prerequisites for filing an arbitration claim or counterclaim are
the same as they would be in a court proceeding. The arbitrator shall consider
and decide dispositive motions (motions seeking a decision on some or all of the
claims or counterclaims without an arbitration hearing) filed by any party

12.
All proceedings, including the arbitration hearing and decision, are private and
confidential, unless otherwise required by law. Arbitration decisions may not be
published or publicized without the consent of both the employee and the
Company.

13.
Unless otherwise agreed, the arbitrator's decisions will be in writing with a
brief summary of the arbitrator's opinion.

14.
The arbitrator's decision is final and binding on the employee and the Company.
After the arbitrator's decision is issued, the employee or the Company may
obtain an order of judgment from a court and may obtain a court order enforcing
the decision. The arbitrator's decision may be appealed to the courts only

under the limited circumstances provided by law.
15.
If the employee previously signed an agreement, including but not limited to an
employment agreement, containing arbitration provisions, those provisions are
superseded by the arbitration provisions of this Program.

16.
If any provision of this Program is found to be void or otherwise unenforceable,
in whole or in part, this shall not affect the validity of the remainder of the
Agreement. All other provisions shall remain in full force and effect.





The Company may modify or eliminate this program. However, with respect to an
employee or former employee who has agreed to be bound by the terms of this
program, the Company may only modify or eliminate the program with that
individual's consent (or as required by law).


9

--------------------------------------------------------------------------------

Sabatino Agreement


Questions and Answers about the Employment Dispute Arbitration Program


The following questions and answers are designed to provide additional
information about Aetna's Employment Dispute Arbitration Program.


What is arbitration?
In arbitration, each side presents its position in a formal, confidential
hearing to an impartial, outside arbitrator whom they have selected. The process
often involves the testimony of witnesses, depositions, and the formal
introduction of evidence. The arbitrator then makes a final, binding decision.


Why does Aetna want us to use binding arbitration?
The Company's goal is to resolve employment-related disputes between Aetna and
its employees in a fair, cost-effective and prompt manner. The Company believes
binding arbitration will better achieve those objectives than the traditional
litigation process.


Does this mean that if I have an employment-related legal dispute with Aetna and
it is not resolved through less formal means, the dispute will not be decided by
a judge or jury?
Yes. While some disputes are not subject to the arbitration provisions, all
"covered" disputes will be submitted to a neutral arbitrator who will use the
American Arbitration Association's (AAA's) Employment Arbitration Rules and
Mediation Procedures, as modified by Aetna's Employment Dispute Arbitration
Program, and will make a final and binding decision. These Rules are available
online at the AAA Website, and we encourage you to read them carefully.


Will the arbitrator have the authority to award the same type of monetary and
non-monetary relief as a judge or jury?
Yes. The arbitrator will be able to award the same types of relief as a judge or
jury. Likewise, the arbitrator cannot grant remedies that are unavailable in
court.


What if I disagree with the arbitrator's decisions? Can I appeal to a court?
Except in very limited circumstances (for example, where fraud on the part of
the arbitrator is claimed), an arbitrator's decision is final and binding on
both the employee and the Company. One reason why arbitration generally results
in a more prompt outcome is that in most situations the arbitrator's decision is
not subject to appeal by either party.


Will I have as much time to file an arbitration claim as I would to file a
lawsuit?
Yes. The time limits are the same as they would be in a court proceeding.


Who pays for the arbitration costs?
Except for a nominal administration fee that must be paid by an employee at the
time of filing an arbitration claim with the AAA, Aetna pays the fees and
expenses charged by the AAA, including the neutral arbitrator's compensation.
Each party is required to pay fees assessed as a result of its own delay,
request for postponement/cancellation of a scheduled hearing or failure to
comply with an arbitrator's rulings, etc.


If I decide to be represented by a lawyer in the arbitration proceeding, who
pays my legal fees?
Just as in the traditional legal process, each party may choose to be
represented by counsel and is responsible for payment of its own legal fees.
However, the arbitrator has the same authority as a judge to order one party to
pay the
other party's legal fees and/or costs and expenses.


What if I am already subject to an arbitration requirement in another employment
agreement I have with the


10

--------------------------------------------------------------------------------

Sabatino Agreement




Company?
The current agreement replaces any and all arbitration clauses contained in
other employment agreements you may have with the Company.


Do the arbitration provisions cover only future claims I may have?
Any "covered" employment-related claim that you bring on or after the date you
become subject to Aetna's Employment Dispute Arbitration Program is subject to
arbitration, even if the facts and circumstances surrounding the claim occurred
earlier and regardless of whether you previously filed a complaint/charge with a
government agency concerning the claim.


Do the arbitration provisions also cover employment-related claims that Aetna
may have against me?
Yes. The provisions are mutual and also require Aetna to arbitrate any "covered"
employment-related claims it may have against you.


Do the arbitration provisions preclude me from filing a charge with the Equal
Employment Opportunity
Commission (EEOC) or a similar agency?
No. The arbitration provisions do not preclude you from filing a charge with the
EEOC or similar agency. In fact, if filing a charge or complaint with a
government agency would otherwise be required before filing a lawsuit, the same
requirements must be met before filing an arbitration claim.


If I have additional questions as to how the arbitration program works, who
should I contact?
You may contact the HR Contact Center.


11

--------------------------------------------------------------------------------

Sabatino Agreement


This page is for your information. You will be required to complete an
electronic version of this form on your start date.






Aetna Employment Dispute Arbitration Program
Acknowledgement








I acknowledge that:






•
I received a description of Aetna’s Employment Dispute Arbitration Program and
accompanying Questions and Answers and was offered an opportunity to review
these materials.



•
I was advised that with respect to claims subject to arbitration, arbitration
replaces my right and the Company’s right to sue or participate in a lawsuit. I
was further advised of my right to obtain legal advice about arbitration before
accepting the terms of my job offer.



•
My offer of employment was contingent upon my agreement to use Aetna’s
mandatory/binding arbitration program rather than the courts to resolve
employment- related legal disputes. I agree to do so.





Your electronic acknowledgment will be retained indefinitely as a part of
Aetna's company records. You and your department owner will receive only an
email copy of your acknowledgement. It is recommended you keep your copy of the
email confirmation for your personal records.


 
 
 
 
 
Additional Information
 
 
 
 
 
o
I certify that I am a minor and I need to have my acknowledgement signed by a
parent or legal guardian and the
signed acknowledgement must be returned to my department owner.
 
 
 
 
 





12